Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment and Arguments
The amendment filed 02/07/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 21-22, 25, 27-33, and 36-37 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 22 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for determining a methane index of hydrocarbon containing gas mixtures by determining the inert gas fraction of the combustion gas mixture as a function of a deviation between the first value and the second value of the variable representing the energy content of the combustion gas mixture, in conjunction with the remaining claim limitations.
Claims 21, 25, 27-31 are allowable due to at least their dependency on claim 22.

Regarding claim 32 the prior art of record documents, individually or in combination, fail to anticipate or render obvious an apparatus for determining at least a methane index of a hydrocarbon-containing gas mixture, the apparatus comprising determining the inert gas fraction of the combustion gas mixture as a function of a deviation between the first value and the 
Claims 33, 36-37 are allowable due to at least their dependency on claim 32.
Reason for Allowance
The closest prior art found by the examiner includes:
SCHULTHEIS (DE-102014115566-A1, “SCHULTHEIS”- prior art of record - all citations are to the previously provided English translation)
HORNUNG et al. (US-20180038811-A1, “HORNUNG”)
Goodwin et al. (Goodwin, A. R. H., et al.” A vibrating plate fabricated by the methods of microelectromechanical systems (MEMS) for the simultaneous measurement of density and viscosity: Results for argon at temperatures between 323 and 423K at pressures up to 68 MPa." International Journal of Thermophysics 27.6 (2006): 1650-1676.” prior art of record - all citations are to the previously provided”)
SCHULTHEIS teaches determining a sound velocity value (e.g. in ¶0050 teaches measuring speed of sound to determine mass fraction or partial pressure of one or more component of gas be determined) of the flowing combustion gas mixture (the multicomponent gas that for example in ¶0151 it can be methane content in a methane containing gas mixture) and determining a value for an average molar mass of hydrocarbons (e.g.¶0169- mass fraction of one or several component of gas mixture that can be methane content gas mixture) contained in the combustion gas mixture (methane content gas mixture) as a function of at least the viscosity value and the density value (e.g. ¶0031-using first sensor 12 specific heat capacity of gas and second sensor is provided for determining the viscosity μ and / or the density ρ of the measuring medium and in ¶0130 teaches step 102 of fig.16 that is calculating mass fraction of components of gas mixture from density and viscosity) the sound velocity value (e.g.¶0050 teaches determining mass fraction and partial pressure of one or more components from the speed of sound); and determining the methane index (¶0151) as a function of the value for the 
HORNUNG discloses a method (e.g., Abstract and ¶0005) for determining a methane index of a hydrocarbon-containing combustion gas mixture (¶0005; burnable gas or ¶0014), the method comprising: Flowing (Fig. 2; 5 and 55) a combustion gas mixture (g) through a measuring cell (10); determining a first measured value (Eq.11; the calorific value HP) of a first measurement variable (a measured calorific value of HP) dependent upon (equation 6) a viscosity (η) of the gas mixture (g); determining a second measured value (Eq.11; Heat Capacity Cp) of a second measurement variable (a measured calorific value of Cp) dependent upon a density of the gas mixture (λ/p  has the term 1/p); determining a pressure value (using pressure sensors 15.16,17) of the gas mixture (g), the pressure value corresponding to the first measured value (HP via ξ )  and the second measured value (Cp via ξ ; ¶0086-¶0087), determining a temperature value (using 2,4) of the gas mixture (g) corresponding to the first measured value (HP via λ) and the second measured value (Cp via λ); and determining the methane index (¶0108 and equation 11) as a function of the first measured value ( HP- Methane 
Goodwin teaches in page 1655, last lines that a fluid density as a function of a natural frequency of an oscillator exposed to the combustion gas mixture.
SCHULTHEIS, HORNUNG, Goodwin, and prior art of record fail to disclose a system and a method of determining the inert gas fraction of the combustion gas mixture as a function of a deviation between the first value and the second value of the variable representing the energy content of the combustion gas mixture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856